Case 18-50486-|\/|FW Doc 31 Filed 10/17/18 Page 1 of 2

IN THE UNITEl) STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

In rex
Chapter ll
THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al., Case No. 18-10601 (MFW)

Debtor.

 

In re:

AI INTERNATIONAL HOLDlNGS (BVI) Adv. Pro. No. 18-50486 (MFW)
LTD.,
Plaintiff,

-against-
MUFG UNION BANK, N.A.; as
administrative and collateral agent and

UNION BANCAL EQUITIES, INC.

Defendants.

 

 

AFFIDAVIT OF SERVICE

sTATE oF DELAWARE )
) ss
NEW CAsTLE COUNTY )

Beth Ann Olivere, being duly sworn according to laW, deposes and says that she is employed by
the law firm of Young Conavvay Stargatt & Taylor, LLP, attorneys for MUFG Union Bank, N.A. and
UnionBanCal Equities, Inc. in the above-captioned inatter, and that on September 7, 2018 she caused a
copy of the following document(s) to be served in the manner described upon the parties on the attached
service list.

0 Motion for Summary Judgment [D.I. 17]

0 Brief in Support of Motion for Summary Judgment [D.I.18]

¢ Declaration of Michael S. Neiburg m Support of Motion for Summary Judgment
[D.I.19]

~ if f 1 `f // j g 4 "'
dam ,,,,,,, < /…;»
Beth Ann Olivere

 

SWORN TO AND SUBSCRIBED before me this f 2 day of October, 2018.

 

c. »¢L `
NOfal'y ]DP§BIEE ELLEN LASK!N
01;23753773.18_""~£¥[,-(;(%:¢\'?\/ pUBLlC

My Commission0 Expires Oct taber 31 2020
l ’ 7

 

Case 18-50486-|\/|FW Doc 31 Filed 10/17/18 Page 2 of 2

SERVICE LIST

TWC - AI INTERNATIONAL HOLDINGS

Montgomery McCral<en Walker &
Rhoads, LLP

Natalie D. Ramsey, Esq.

Davis Lee Wright, Esq.

1105 North Market street 15th Floor
Wilrnington, DE 19801
Mmsey§aginlnwr.coni
dwright@mrnvvr.com

Hand and Email Delivery

Quinn Emanuel Urquhart & Sullivan LLP
Bennett l\/Iurphy, Esq.

Jennifer Nassiri, Esq.

865 S. Figueroa Street, 10th Floor

Los Angeles, California 90017
bennettinurphv@quinnemanuel.coni
jennifernassiri@quinnemanuel.corn

First Class Mail and Email

 

Ol ;23330972.l

9/7/2018

Quinn Emanuel Urquhart & Sullivan LLP
Susheel Kirpalani

Scott Shelley

51 Madison Avenue, 22nd Floor

Nevv York, NeW York 10010
sushellkirpalani@quinneinanuel.com
scottshellev@quinneinanuel.com

First Class Mail and Email

 

